Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on 16/619044 application originally filed December 03, 2019.
Amended claims 21-37 and 41-43, filed September 07, 2021, are pending and have been fully considered.  Claims 1-21 and 38-40 have been canceled.  Claims 41-43 are new.
Election/Restrictions
Applicant’s election without traverse of Group I claims 21-37 and 41-43 in the reply filed on September 07, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-37 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariyama et al. (JP 2009-057438 A) hereinafter cited under English Translation “Ariyama” in view of Hasegawa et al. (JP 2010-078202 A) hereinafter cited under English Translation “Hasegawa”.
Regarding Claims 21-23, 33-37 and 41-43
	Ariyama discloses in the abstract, to provide a method for manufacturing a semi-dry distilled biomass carbon micropowder which achieves high-efficiency recovery of energy in the biomass, can easily process to a micropowder form suitable for blowing, and can reduce emissions from fossil fuel in use, and a method for using the same.






    PNG
    media_image1.png
    551
    612
    media_image1.png
    Greyscale

	Ariyama discloses on page 2 paragraph 3, a plant that generates high-temperature waste heat, such as a steel mill, while improving the energy yield at a processing temperature of 300 to 500 ° C using a dry distillation apparatus in which oxygen supply is exhausted by filling with an inert gas such as nitrogen. The method is characterized in that part or all of cellulose in the biomass is decomposed to improve pulverizability, and a biomass-derived pulverized carbon material is generated in a conventional pulverized coal production process.
	Ariyama discloses on page 2 paragraph 11, woody biomass (Biomass) is supplied to a dryer, dried to a predetermined moisture content, then supplied to a heat treatment machine, heated at a temperature of 250 to 600 ° C., and carbonized in a carbonizer (roaster). Is done. In the heat treatment machine, in order to prevent the gasification of carbon due to reaction with oxygen, the raw material is a reaction for semi-dry distillation in a container that can prevent the inflow of gas from the outside or can be filled with an inert gas such as nitrogen. Use a container. Heating of the dryer and the heat treatment machine uses waste heat from other reactors and oil 
	Ariyama discloses producing a waste heat from a steel plant but fails to specifically teach the exhaust gas form a sinter plant.
	However, it is known in the art to use a blast furnace to dry feed material and produce an exhaust gas, as taught by Hasegawa.  Hasegawa discloses in the abstract, to provide a system and method for recovering exhaust gas recovering generated exhaust gas without affecting operation of an exhaust gas generating facility when the exhaust gas generated from the large facility such as a sintering device is recovered and effectively used.  Hasegawa discloses on page 3 paragraph 3, exhaust gas was recovered from a circular cooler of a sintering machine for producing sintered ore used as a blast furnace raw material, and the recovered gas was used for drying iron ore as a blast furnace raw material. The iron ore was dried by feeding exhaust gas into the hopper, and was continuously dried.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the produced exhaust gas of Ariyama recovered from a sintering device, as taught by Hasegawa. The motivation do so is to use a sintering device to recover an exhaust gas in order to be used for drying raw material.
Regarding Claims 24-26
Ariyama discloses on page 2 paragraph 11, woody biomass (Biomass) is supplied to a dryer, dried to a predetermined moisture content, then supplied to a heat treatment machine, heated at a temperature of 250 to 600 ° C., and carbonized in a carbonizer (roaster). Is done. In the heat treatment machine, in order to prevent the gasification of carbon due to reaction with waste heat from other reactors and oil (Tar) generated from the raw material, so there is no need for external energy supply.
Ariyama discloses producing a waste heat from a steel plant but fails to specifically teach the exhaust gas form a sinter plant.
	However, it is known in the art to use a blast furnace to dry feed material and produce an exhaust gas, as taught by Hasegawa.  Hasegawa discloses in the abstract, to provide a system and method for recovering exhaust gas recovering generated exhaust gas without affecting operation of an exhaust gas generating facility when the exhaust gas generated from the large facility such as a sintering device is recovered and effectively used.  Hasegawa discloses on page 3 paragraph 3, exhaust gas was recovered from a circular cooler of a sintering machine for producing sintered ore used as a blast furnace raw material, and the recovered gas was used for drying iron ore as a blast furnace raw material. The iron ore was dried by feeding exhaust gas into the hopper, and was continuously dried.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the produced exhaust gas of Ariyama recovered from a sintering device, as taught by Hasegawa. The motivation do so is to use a sintering device to recover an exhaust gas in order to be used for drying raw material.
Regarding Claims 27 and 28
	Ariyama discloses in Figure 1, the waste heat is used in the carbonizer/roaster and the carbonizing gas is recycled to the dryer and back to the carbonizer.
Regarding Claims 29, 30 and 32

Regarding Claim 31
	Ariyama discloses on page 2 paragraph 17, the particle size distribution of a sample pulverized by dry distillation at 300 ° C is shown in FIG.  Microtrack was used for the measurement. Aggregation peaks were observed around 50 μm. 80% or more of the particles have a particle size of 10 μm or less.  Since a sufficiently small particle size is obtained compared to pulverized coal, it is considered that the combustibility at the time of blowing is good. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Latosha Hines/Primary Examiner, Art Unit 1771